107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.MAZANDER ENGINEERED EQUIPMENT, INC., Plaintiff/Appellant,v.GOULDS PUMPS, INC., a foreign corporation;  Defendant/Appellee,Tencarva Machinery Company, a foreign corporation;  JohnDoes 1-10, doing business as Tencarva MachineryCompany, Defendants.
No. 96-2767.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 13, 1997.Decided Feb. 14, 1997.

Before RICHARD S. ARNOLD, Chief Judge, BEAM, Circuit Judge, and ALSOP,1 District Judge.
PER CURIAM.


1
Mazander Engineered Equipment contracted to distribute products manufactured by Goulds Pumps.  The contract specified that either party could terminate the contract at will upon sixty days' notice, and further specified that New York law would control the contract.  When Goulds Pumps later terminated the contract, Mazander brought suit, raising various claims including breach of contract and violations of the Arkansas Franchise Practices Act, Ark.Code Ann. §§ 4-72-201 to 210.


2
The district court2 concluded that the contract's designation of New York law should be given effect under Arkansas choice-of-law rules.  The district court therefore concluded that the Arkansas Franchise Practices Act did not govern the parties' contract, and further found that Goulds Pumps's termination was valid under New York law.  The district court granted summary judgment to Goulds Pumps.  Mazander appeals.


3
After carefully reviewing the parties' briefs and relevant law, we conclude that the district court's choice and application of New York law was clearly correct and that extended discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Donald D. Alsop, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas